DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1, 2, 5-9, 11-17, and 19-20 are pending and have been examined in this application. 
This communication is the second action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 6/8/2020 and reviewed by the Examiner.
Examiners Comments
As detailed in the interview summary the examiners initial interpretation of the amended claims was that they had been amended to state that the vertical lift augmentation system is active when the aircraft is in the forward flight mode, and disabled in the vertical flight mode.  This orientation appeared backwards to the examiner.  The applicant clarified that the orientation was referring to the plane of the orientation of the rotor rather than the direction of the thrust and that the system did function in the manner that the examiner was expecting.  The applicant also stated that in claim 1 there are currently two discussions of when the first bank is engaged or disengaged and no discussion regarding when the second fan bank is engaged or disengaged, and that the second portion should be directed towards the second fan bank rather than the first fan bank. These claims will be examined using these interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murrow et al. (PGPub #2019/0023389) in view of Newman et al. (PGPub #2015/0274289).
Regarding claim 1, Murrow teaches a vertical-lift augmentation system for an aircraft comprising: a first fan bank (70) mounted to a wing of the aircraft (24, and 70 as seen in figure 2) on a first side of a fuselage of the aircraft (18, 24, and 70 as seen in figure 2), wherein the first fan bank comprises at least one fan (74 as seen in figure 2); a second fan bank (88) mounted to the wing of the aircraft (26, and 88 as seen in figure 2) on a second side of the fuselage (18, 26, and 88 as seen in figure 2) opposite the first side (24, and 26 as seen in figure 2); a first panel (110) movably attached to the wing in relation to the first fan bank (24, 70, and 110 as seen in figures 2, and 3), wherein the first panel is adjustable between at least a first position in which the first panel encloses the first fan bank in the wing (24, 74, and 110 as seen in figures 3, and 7) and a second position in which the first panel at least partially exposes the first fan bank (24, 70, and 110 as seen in figures 2, and 8); and a second panel (110) movably attached to the wing in relation to the second fan bank (26, 88, and 110 as seen in figures 2, and 3), wherein the second panel is adjustable between at least a first position in which the second panel encloses the second fan bank in the wing (26, and 110 as seen in figure 3) and a second position in which the second panel at least partially exposes the second fan bank (26, 88, and 110 as seen in figure 2); the first panel is configured to adjust to the first position thereof during a first mode of operation of the aircraft (24, and 110 as seen in figure 3, and Paragraph 74, lines 1-18) and to adjust to the second position thereof during a second mode of operation of the aircraft (24, and 110 as seen in figure 2, and Paragraph 74, lines 1-18); the at least one fan of the first fan bank is configured to disengage during the first mode of operation of the aircraft (Paragraph 65, lines 1-24, this teaches that the control system can send all of the electrical power to the storage unit during forward flight which results in the fan banks being disengaged) and to engage during the second mode of operation of the aircraft (Paragraph 69, lines 1-11, this teaches that power is directed to the fans to control vertical takeoff and landing); the second panel is configured to adjust to the first position thereof during the first mode of operation of the aircraft (26, and 110 as seen in figure 3, and Paragraph 74, lines 1-18) and to adjust to the second position thereof during the second mode of operation of the aircraft (26, and 110 as seen in figure 2, and Paragraph 74, lines 1-18); the at least one fan of the first fan bank is configured to disengage during the first mode of operation of the aircraft (Paragraph 65, lines 1-24, this teaches that the control system can send all of the electrical power to the storage unit during forward flight which results in the fan banks being disengaged) and to engage during the second mode of operation of the aircraft (Paragraph 69, lines 1-11, this teaches that power is directed to the fans to control vertical takeoff and landing); but does not teach a pair of rotatable ducts mounted outboard of opposite ends of the wing and operable to drive respective rotors, the pair of rotatable ducts being rotatable between a vertical orientation during the first mode of operation of the aircraft and a horizontal orientation during the second mode of operation of the aircraft; and 3 4883-3474-4613, v. 1Application No.: 16/896,082Docket No.: RR60388.P125US wherein the first fan bank and the second fan bank augment vertical thrust provided by the pair of rotatable ducts during the second mode of operation of the aircraft.
However, Newman does teach a pair of rotatable ducts (22) mounted outboard of opposite ends of the wing (16, and 22 as seen in figures 1, and 2) and operable to drive respective rotors (Paragraph 12, lines 1-9), the pair of rotatable ducts being rotatable between a vertical orientation during the first mode of operation of the aircraft (22 as seen in figure 2) and a horizontal orientation during the second mode of operation of the aircraft (22 as seen in figure 1); and 3 4883-3474-4613, v. 1Application No.: 16/896,082Docket No.: RR60388.P125US wherein the first fan bank and the second fan bank augment vertical thrust provided by the pair of rotatable ducts during the second mode of operation of the aircraft (18, and 22 as seen in figure 1, and 22, and 26 as seen in figure 2, and Abstract, lines 1-8, and Paragraph 12, lines 1-27).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have rotatable ducts that can tilt between a vertical and horizontal flight position and to have the fixed fans provide thrust when the ducts are in the vertical flight position because Murrow and Newman are both VTOL aircraft with fixed fans used to provide vertical thrust during vertical takeoff and landing.  The motivation for having rotatable ducts that can tilt between a vertical and horizontal flight position is that it allows the aircraft to have rotors that are always generating thrust in the direction necessary to allow the aircraft to fly in the desired direction, and the motivation for having the fixed fans provide thrust when the ducts are in the vertical flight position is that it allows the system to save energy by only have the system use the vertical thrust fans when a large amount of vertical thrust is needed.
Regarding claim 2, Murrow, as modified by Newman teaches the vertical-lift augmentation system of claim 1, wherein the first panel and the second panel each comprise at least a portion of a surface of the wing (24, 26, and 110 as seen in figure 3 of Murrow).
Regarding claim 5, Murrow, as modified by Newman teaches the vertical-lift augmentation system of claim 4, wherein the first mode of operation comprises an airplane mode of the aircraft (Paragraph 74, lines 1-18 of Murrow) and the second mode of operation comprises a helicopter mode of the aircraft (Paragraph 74, lines 1-18 of Murrow).
Regarding claim 6, Murrow, as modified by Newman teaches the vertical-lift augmentation system of claim 1, wherein the first fan bank and the second fan bank each comprise a plurality of fans (70, and 88 as seen in figure 2 of Murrow).
Regarding claim 9, Murrow teaches a method of augmenting vertical lift on an aircraft having at least a first mode of operation and a second mode of operation different from the first mode of operation (24, 26, and 110 as seen in figures 2, and 3, and Paragraph 74, lines 1-18), the method comprising, during a first mode of operation of the aircraft: adjusting a panel (110) movably attached to a wing of the aircraft to a first position in which the panel encloses a wing-mounted fan bank in the wing (24, 70, and 110 as seen in figures 2, and 3), the wing-mounted fan bank comprising at least one fan; (70 as seen in figure 2) and disengaging the at least one fan (Paragraph 65, lines 1-24, this teaches that the control system can send all of the electrical power to the storage unit during forward flight which results in the fan banks being disengaged), and adjusting the panel to a second position in which the panel at least partially exposes the wing-mounted fan bank during the vertical flight mode (24, 70, and 110 as seen in figures 2, and 8); and engaging the at least one fan during the vertical flight mode (Paragraph 69, lines 1-11, this teaches that power is directed to the fans to control vertical takeoff and landing).  But does not teach operating a pair of rotatable ducts mounted outboard of opposite ends of a wing and to drive respective rotors, the pair of rotatable ducts being in a vertical orientation; during the second mode of operation of the aircraft: operating the pair of rotatable ducts to drive the respective rotors, the pair of rotatable ducts being in a horizontal orientation; exposing the vertical fans, and engaging the vertical fan so as to augment vertical thrust provided by the pair of rotatable ducts.
However, Newman does teach operating a pair of rotatable ducts (22) mounted outboard of opposite ends of a wing (16, and 22 as seen in figures 1, and 2) and to drive respective rotors (Paragraph 12, lines 1-9), the pair of rotatable ducts being in a vertical orientation; during the second mode of operation of the aircraft (22 as seen in figures 1, and 2): operating the pair of rotatable ducts to drive the respective rotors (Paragraph 12, lines 1-9), the pair of rotatable ducts being in a horizontal orientation (22 as seen in figure 1); exposing the vertical fans (18 as seen in figures 1m and 2), and engaging the vertical fan so as to augment vertical thrust provided by the pair of rotatable ducts (18, and 22 as seen in figure 1, and 22, and 26 as seen in figure 2, and Abstract, lines 1-8, and Paragraph 12, lines 1-27).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have rotatable ducts that can tilt between a vertical and horizontal flight position and to have the fixed fans provide thrust when the ducts are in the vertical flight position because Murrow and Newman are both VTOL aircraft with fixed fans used to provide vertical thrust during vertical takeoff and landing.  The motivation for having rotatable ducts that can tilt between a vertical and horizontal flight position is that it allows the aircraft to have rotors that are always generating thrust in the direction necessary to allow the aircraft to fly in the desired direction, and the motivation for having the fixed fans provide thrust when the ducts are in the vertical flight position is that it allows the system to save energy by only have the system use the vertical thrust fans when a large amount of vertical thrust is needed.
Regarding claim 11, Murrow, as modified by Newman teaches the method of claim 10, wherein the first mode of operation comprises an airplane mode of the aircraft (Paragraph 74, lines 1-18 of Murrow) and the second mode of operation comprises a helicopter mode of the aircraft (Paragraph 74, lines 1-18 of Murrow).
Regarding claim 12, Murrow, as modified by Newman teaches the method of claim 9, wherein the wing-mounted fan bank comprises a plurality of fans (70, and 88 as seen in figure 2 of Murrow).
Regarding claim 13, Murrow teaches a vertical-lift augmentation system for an aircraft comprising: a fan bank (70 or 90) mounted to the aircraft in proximity to a wing of the aircraft (24, 28, 72, and 90 as seen in figure 2), wherein the fan bank comprises at least one fan (70, and 90 as seen in figure 2); and a panel movably attached to the aircraft in relation to the fan bank (24, 28, 72, 90, and 110 as seen in figures 2, and 3), wherein the panel is adjustable between at least a first position in which the panel encloses the fan bank in the aircraft (24, 28, and 110 as seen in figure 3) and a second position in which the panel at least partially exposes the fan bank (24, 28, 70, 90, and 110 as seen in figure 2); wherein the panel is configured to adjust to the first position during the first mode of operation of the aircraft  (24, and 110 as seen in figure 3, and Paragraph 74, lines 1-18) and to adjust to the second position during the second mode of operation of the aircraft (24, and 110 as seen in figure 2, and Paragraph 74, lines 1-18).  But does not teach a pair of rotatable ducts mounted outboard of opposite ends of the wing and operable to drive respective rotors, the pair of rotatable ducts being rotatable between a vertical orientation during a first mode of operation of the aircraft and a horizontal orientation during a second mode of operation of the aircraft; and wherein the at least one fan is configured to disengage during the first mode of operation of the aircraft and to engage to augment vertical lift by the pair of rotatable ducts during the second mode of operation of the aircraft.
However, Newman does teach a pair of rotatable ducts (22) mounted outboard of opposite ends of the wing (16, and 22 as seen in figures 1, and 2) and operable to drive respective rotors (Paragraph 12, lines 1-9), the pair of rotatable ducts being rotatable between a vertical orientation during a first mode of operation of the aircraft (22 as seen in figure 2) and a horizontal orientation during a second mode of operation of the aircraft (22 as seen in figure 1); and wherein the at least one fan is configured to disengage during the first mode of operation of the aircraft and to engage to augment vertical lift by the pair of rotatable ducts during the second mode of operation of the aircraft (18, and 22 as seen in figures 1, and 2, and 22, and 26 as seen in figure 2, and Abstract, lines 1-8, and Paragraph 12, lines 1-27). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have rotatable ducts that can tilt between a vertical and horizontal flight position and to have the fixed fans provide thrust when the ducts are in the vertical flight position because Murrow and Newman are both VTOL aircraft with fixed fans used to provide vertical thrust during vertical takeoff and landing.  The motivation for having rotatable ducts that can tilt between a vertical and horizontal flight position is that it allows the aircraft to have rotors that are always generating thrust in the direction necessary to allow the aircraft to fly in the desired direction, and the motivation for having the fixed fans provide thrust when the ducts are in the vertical flight position is that it allows the system to save energy by only have the system use the vertical thrust fans when a large amount of vertical thrust is needed.
Regarding claim 14, Murrow, as modified by Newman teaches the vertical-lift augmentation system of claim 13, wherein the at least one fan is mounted to the wing of the aircraft (24, and 70 as seen in figure 2 of Murrow).
Regarding claim 15, Murrow, as modified by Newman teaches the vertical-lift augmentation system of claim 14, wherein the panel comprises at least a portion of a surface of the wing (24, and 110 as seen in figure 3 of Murrow).
Regarding claim 16, Murrow, as modified by Newman teaches the vertical-lift augmentation system of claim 13, wherein the fan bank is mounted to a fuselage of the aircraft (18, and 90 as seen in figure 2 of Murrow) at a wing root (28, 90, and 106 as seen in figure 2, as can be seen the first fan 106 of the third bank is mounted at the root of the wing 28 of Murrow).
Regarding claim 17, Murrow, as modified by Newman teaches the vertical-lift augmentation system of claim 16, wherein the panel comprises at least a portion of a wing root fairing (28, and 110 as seen in figure 3 of Murrow).
Regarding claim 19, Murrow, as modified by Newman teaches the vertical-lift augmentation system of claim 18, wherein the first mode of operation comprises an airplane mode of the aircraft (Paragraph 74, lines 1-18 of Murrow) and the second mode of operation comprises a helicopter mode of the aircraft (Paragraph 74, lines 1-18 of Murrow).
Regarding claim 20, Murrow, as modified by Newman teaches the vertical-lift augmentation system of claim 13, wherein the fan bank comprises a plurality of fans (70 and 90 as seen in figure 2 of Murrow).
Claims 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Murrow et al. (PGPub #2019/0023389) as modified by Newman et al. (PGPub #2015/0274289) as applied to claim 1 above, and further in view of Mohseni (WO 2019/150128).
Regarding claim 7, Murrow, as modified by Newman teaches the vertical-lift augmentation system of claim 1 but Murrow does not teach a third fan bank mounted to the first side of the fuselage of the aircraft at a first wing root, wherein the third fan bank comprises at least one fan; a fourth fan bank mounted to the second side of the fuselage of the aircraft at a second wing root, wherein the third fan bank comprises at least one fan; a third panel movably attached to the fuselage in relation to the third fan bank, wherein the third panel is adjustable between at least a first position in which the third panel encloses the third fan bank in the fuselage and a second position in which the third panel at least partially exposes the third fan bank; and a fourth panel movably attached to the fuselage in relation to the fourth fan bank, wherein the fourth panel is adjustable between at least a first position in which the fourth panel encloses the fourth fan bank in the fuselage and a second position in which the fourth panel at least partially exposes the fourth fan bank.  However, Mohseni does teach a third fan bank (3a) mounted to the first side of the fuselage of the aircraft (1, and 3a as seen in figure 1) at a first wing root (2a and 3a as seen in figure 1), wherein the third fan bank (3a) comprises at least one fan (3a as seen in figure 1); a fourth fan bank (3b) mounted to the second side of the fuselage of the aircraft (1, and 3b as seen in figure 1) at a second wing root (2b and 3b as seen in figure 1), wherein the third fan bank comprises at least one fan (3b as seen in figure 1), wherein at least a portion of the fan banks are located within the fuselage (1, 3a, and 3b as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a third and fourth fan bank mounted on opposite sides of the fuselage at wing roots with a portion within the fuselage because Murrow and Mohseni are both VTOL aircraft.  The motivation for having a third and fourth fan bank mounted on opposite sides of the fuselage at wing roots within the fuselage is that it helps to provide additional lift when the aircraft is in the hovering position.  But, Mohseni does not teach a third panel movably attached to the fuselage in relation to the third fan bank, wherein the third panel is adjustable between at least a first position in which the third panel encloses the third fan bank in the fuselage and a second position in which the third panel at least partially exposes the third fan bank; and a fourth panel movably attached to the fuselage in relation to the fourth fan bank, wherein the fourth panel is adjustable between at least a first position in which the fourth panel encloses the fourth fan bank in the fuselage and a second position in which the fourth panel at least partially exposes the fourth fan bank.
However, Murrow does teach panels (110) movably attached to the fuselage in relation to each of the vertically oriented fans (90, 92, and 110 as seen in figure 2), wherein the panels are adjustable between at least a first position in which the panels enclose the fan banks (110 as seen in figure 3) and a second position in which the panels at least partially expose the fan banks (90, 92, and 110 as seen in figure 2); if these panels are applied to the fan banks from Mohseni that are added to Murrow they would result in the panels forming a third and fourth panel that are movable between an enclosing position where the fans are within the fuselage and an open position. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the panels for the vertical fan banks of Murrow applied to the third and fourth fan banks of Mohseni because Murrow and Mohseni re both VTOL aircraft.  The motivation for having the panels for the vertical fan banks of Murrow applied to the third and fourth fan banks of Mohseni is that it allows the fan banks to be covered when they are not in use which helps to improve the aerodynamic profile of the aircraft during forward flight.
Regarding claim 8, Murrow as modified by Newman, and Mohseni teaches the vertical-lift augmentation system of claim 7, wherein the third panel and the fourth panel each comprise at least a portion of a wing root fairing (28, 30, and 110 as seen in figure 3 of Murrow).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi et al. (PGPub #2018/0237136) this application is drawn to a unducted tiltrotor aircraft that has a fan bank in each of the wings of the aircraft that the tiltrotors are mounted on, the fan banks help to provide additional vertical lift when the tiltrotors are in the vertical lift position.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647